Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD
Civil Remedies Division
Grace Living Center - Northwest OKC,
(CCN: 37-5209),
Petitioner,
v.
Centers for Medicare & Medicaid Services.

Docket No. C-14-748

Decision No. CR3347

Date: August 27, 2014

DECISION

I grant summary judgment in favor of the Centers for Medicare & Medicaid Services
(CMS) and against Petitioner, Grace Living Center - Northwest OKC. I sustain CMS’s
determination to impose the following remedies against Petitioner.

e A per day civil money penalty of $4550 for one day, October 31, 2013.

e Per day civil money penalties of $50 for each day of a period beginning on
November 1, 2013 and running through January 6, 2014.

e Denial of payment for all new Medicare admissions for each day of a period
beginning December 4, 2013 and running through January 6, 2014.

I. Background
Petitioner is a skilled nursing facility doing business in the State of Oklahoma. It filed a

hearing request in order to challenge the remedies that I cite in the opening paragraph of
this decision. CMS moved for summary judgment, filing a brief and exhibits that it
identified as CMS Ex. 1 - CMS Ex. 7. Petitioner opposed the motion and filed exhibits
that it identified as P. Ex. 1 — P. Ex. 8. I receive the parties’ exhibits into the record for
purposes of deciding CMS’s motion.

IL. Issues, Findings of Fact, and Conclusions of Law
A. Issues

The sole issue that I must decide is whether Petitioner was substantially noncompliant
with Medicare participation requirements between November 12, 2013 and November
25, 2013.

This case arises from compliance surveys that were conducted at Petitioner’s facility on
November 1, 2013 (November | survey) and November 25, 2013 (November 25
survey).' The surveyors found Petitioner to be noncompliant with Medicare participation
requirements at each survey. Petitioner does not dispute that it was noncompliant nor
does it dispute the level of its noncompliance at the November | survey (immediate
jeopardy). Furthermore, Petitioner does not deny that it was noncompliant with Medicare
participation requirements between November 25, 2013 and January 6, 2014. Petitioner’s
argument is that it attained compliance with Medicare participation requirements
effective November 12, 2013 and remained compliant until the November 25 survey.
Finally, Petitioner does not dispute that the remedies that CMS imposed against it,
including civil money penalties and a denial of payment for new admissions, are
reasonable or within CMS’s authority to impose assuming that it was noncompliant.

B. Findings of Fact and Conclusions of Law

The undisputed facts are as follows. On November 25, 2013, Petitioner filed a plan of
correction with the Oklahoma State Department of Health (OSDH) addressing the
immediate jeopardy level noncompliance that was identified at the November | survey.
CMS Ex. 3. That plan included several steps that Petitioner pledged to take in order to
assure that the deficiency would be abated. These steps included the following:

Random daily audits will be conducted by the [Director of
Nursing], administrator and/or designee for 30 days and
findings will be reported to the Quality Assurance

' The immediate jeopardy-level noncompliance that was identified at the November 1
survey relates to an incident in which a resident of Petitioner’s facility drank cleaning
fluid. The surveyors found that Petitioner’s staff left dangerous chemicals such as
cleaning fluid and hand sanitizer unattended in unlocked carts to which residents of the
facility had access. CMS Ex. | at 5-9.
Committee. The Quality Assurance Committee will then
determine further interventions if needed to ensure
compliance.

CMS Ex. 3 at 3. The quoted part of the plan contained two critical elements for attaining
compliance. There would be daily audits to assure that corrections were being
implemented. And, just as critical, those audits would be reviewed and assessed by
Petitioner’s Quality Assurance Committee. In other words, the audits would be
conducted for purposes of obtaining evidence of compliance and the committee would
evaluate the findings made at the audits in order to assure that corrections were being
implemented.

Petitioner envisioned that this process would take 30 days to complete. That is why it
represented specifically that the audits and assessments would last for a 30-day period.

It is obvious that Petitioner did not complete by November 12, 2013 the essential
corrective actions that it had represented it would implement over a period of 30 days. It
could not possibly have done so, because assuming that Petitioner began its corrective
actions as of the determination of immediate jeopardy on November 1, its own plan
envisioned a 30-day period of audits and assessments. Petitioner has not offered any
explanation of how it could have completed or did complete its plan in 12, rather than 30,
days.

Petitioner now argues that there is a fact dispute as to whether it attained compliance on
November 12, as it contends, or remained noncompliant through November 25, when a
re-survey found additional instances of noncompliance. Petitioner predicates its
arguments on an OSDH certification of November 12 as the compliance date plus
evidence that it contends contains facts that support a finding of a November 12
compliance date. I find that Petitioner’s assertions do not raise a dispute of material fact.

Petitioner hangs its argument primarily on a re-survey of its facility that OSDH
completed on January 31, 2014. P. Ex. 1. In the re-survey report the surveyor notes —
without any explanation whatsoever — that on November 12, 2013, Petitioner corrected
the deficiency identified at the November | survey. Jd. The surveyor makes no reference
to Petitioner’s plan of correction nor does the surveyor offer any explanation at all as to
how Petitioner completed 30 days of audits and assessments in 12 days.” Id.

> The plan of correction shows a completion date for the audits and committee meetings
of November 12, 2013. CMS Ex. 3 at 3 and 12. However, the plan itself specifies that
the audits and meetings would continue for 30 days. I find that the schedule of audits and
meetings set forth in the plan is determinative of the plan’s intent because it obviously
would have been impossible for Petitioner to complete 30 days of audits and committee
meetings by November 12, 2013.
It is irrelevant that OSDH might have said that Petitioner attained compliance by
November 12 if there is no evidence to back up that conclusion. CMS is not bound by
OSDH’s findings. It has the ultimate authority to decide issues of compliance and
noncompliance and its determination of failure to attain compliance takes precedence
over any findings that OSDH makes. 42 C.F.R.

§ 488.452(a)(2).

It might be a different story if OSDH, at its January 31 survey, had obtained evidence that
Petitioner actually attained compliance on November 12, 2013 and Petitioner were now
to offer that evidence as proof that there is a legitimate dispute as to whether, by
November 12, Petitioner did all that it represented it would do. There, I would not accept
OSDH’s conclusion as binding CMS, but I would nevertheless look closely at the
underlying proof. However, Petitioner did not offer such evidence. Petitioner provided
nothing to show how OSDH could have concluded that Petitioner attained compliance
without completing the audits and assessments that Petitioner represented as a necessary
prerequisite for compliance.

Petitioner says that its exhibits, P. Ex. 1 — P. Ex. 8, contain evidence that it attained
compliance as of November 12. However, Petitioner cites to nothing in those exhibits
that raises a genuinely disputed issue of material fact. Indeed, Petitioner refers to these
exhibits only in passing and it says merely that the exhibits raise disputed issues of fact
without explaining exactly what those fact disputes might be.

Nevertheless, I have examined P. Ex. 1 — P. Ex. 8 and I find nothing in these exhibits that
addresses CMS’s central contention that Petitioner could not have completed the
necessary audits and assessments by November 12 after representing explicitly that it
would take 30 days to do that. P. Ex. 1 and P. Ex. 2 are reports of surveys completed
after November 12 that do not address the issue of audits at all. I have already explained
that P. Ex. 1, while it certifies Petitioner as having attained compliance on November 12,
2013, contains no findings that would substantiate that certification.

P. Ex. 3 and P. Ex. 4 are records of in-service training that Petitioner gave to its staff. In-
service training may have been a necessary element of Petitioner’s corrective action but
Petitioner offers no evidence to show that such training substitutes for the audits and
assessments that Petitioner averred it would perform. Indeed, Petitioner doesn’t even
assert that contention.

P. Ex. 5 is the minutes of Petitioner’s Quality Assurance Committee for a single day,
November 12, 2013. The exhibit establishes that, on that date, the committee discussed
issues related to the immediate jeopardy level noncompliance that was found at the
November | survey. The exhibit says nothing at all about why subsequent audits and
committee meetings would be unnecessary and so, does not evidence or even suggest that
Petitioner completed its promised corrections ahead of schedule.

P. Ex. 6 is a 235-page exhibit that Petitioner does not discuss at all in its brief. It consists
of a series of documents that are headed with the term “compliance rounds” and the
documents appear to be reports of checks that staff made to assure that the facility safely
stored potentially hazardous chemicals. It appears to consist of the audits that were
promised in Petitioner’s plan of correction. The documentation establishes that
Petitioner’s staff was conducting compliance audits for weeks after November 12, 2013.
The exhibit contains “compliance rounds” reports that are for dates in January 2014.

The “compliance rounds” reports do not allow for an inference that Petitioner attained
compliance by November 12, 2013. To the contrary, the reports allow only for the
inference that Petitioner found it necessary to continue compliance audits well after
November 12, precisely what it represented would be necessary in its plan of correction.

P. Ex. 7 is a copy of the November | survey report. It identifies Petitioner’s
noncompliance but says nothing at all about correction of noncompliance.

P. Ex. 8 is an affidavit signed by Amber Nowling, R.N., Petitioner’s director of clinical
services. In her affidavit Ms. Nowling avers that she attended Petitioner’s November 12,
2013 Quality Assurance Committee meeting. She discusses the meeting. However, she
does not aver that a determination was made then — or ever — that this meeting would
obviate the need for the subsequent meetings that Petitioner promised in its plan of
correction. Nor does Ms. Nowling explain why subsequent meetings would be
unnecessary, particularly in that Petitioner obviously had determined that additional
“compliance rounds” would be needed after November 12.

Ms. Nowling also asserts that an employee of OSDH told her that OSDH had found that
Petitioner attained compliance by November 12. This adds nothing to the evidence
because her assertion merely reiterates what is stated in P. Ex. 1. As I have found, the
fact that OSDH may have found compliance as of November 12 is not meaningful absent
evidence that Petitioner actually attained compliance by that date. Nothing supplied by
Petitioner explains how it could have avoided completing the promised audits and
committee meetings and still attained compliance.

The $4550 civil money penalty imposed by CMS for immediate jeopardy leve
noncompliance on November 1, 2013 is not at issue. The $50 daily penalty amount for
non-immediate jeopardy level noncompliance is not at issue either, because $50 is the
minimum daily penalty amount that CMS may impose for noncompliance that is
substantial but not at the immediate jeopardy level. 42 C.F.R. § 488.438(a)(1)(ii).
Petitioner asserts that $50 daily penalties may not be imposed for the period of November
12 — 25, 2013 because it alleges that it was in substantial compliance on those dates.

However, I find that there is no genuinely disputed material fact as to Petitioner’s
noncompliance on the dates in question and, therefore, imposition of $50 penalties on
each of those dates is lawful.

Finally, CMS is authorized to impose denial of payment for new admissions for each day
of the December 4, 2013 — January 6, 2014 period. That remedy is lawful even if I were
to find a dispute as to Petitioner’s compliance during the November 12 — 25, 2013 period.
There is no dispute that Petitioner failed to comply substantially with Medicare
participation requirements during the period between December 4, 2013 and January 6,
2014. Petitioner has not challenged CMS’s noncompliance findings for that period. CMS
is authorized to impose the remedy of denial of payment for new admissions for each day
that a facility is noncompliant. 42 C.F.R. § 488.417(a). That authority is based on the
noncompliance that is present on the days when the remedy is imposed. The authority to
impose the remedy does not hinge on findings of previous noncompliance. So, the
admitted fact that Petitioner was noncompliant from December 4, 2013 through January
6, 2014 is all that is needed to sustain CMS’s determination to impose the remedy.
Petitioner’s compliance or noncompliance on dates prior to December 4 is irrelevant.

/s/
Steven T. Kessel
Administrative Law Judge

